              Case 5:20-cr-00210-AB Document 1 Filed 10/09/20 Page 1 of 23 Page ID #:1
AO 91 (Rev. 11/11) Criminal Complaint (Rev. by USAO on 3/12/20)         ‫ ܆‬Original     ‫ ܆‬Duplicate Original


                                UNITED STATES DISTRICT COURT
                                                                                                 FILED
                                                          for the                      CLERK, U.S. DISTRICT COURT


                                             Central District of California
                                                                                             10/9/2020
 United States of America
                                                                                     CENTRAL DISTRICT OF CALIFORNIA
                                                                                                KH
                                                                                       BY: ___________________ DEPUTY
                   v.

 CARA MARIE KIRK-CONNELL,
                                                                    Case No.       5:20-mj-00537

                   Defendant.


                             CRIMINAL COMPLAINT BY TELEPHONE
                            OR OTHER RELIABLE ELECTRONIC MEANS
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the dates of May 28, 2020, to on or about September 11, 2020, in the county of Riverside in the

Central District of California, the defendant violated:

             Code Section                                     Offense Description

             18 U.S.C. §§ 1029(a)(2), 1028A(a)(1),            Fraud and related activity in connection
             and 1341                                         with access devices; Aggravated identity
                                                              theft; and Frauds and swindles

         This criminal complaint is based on these facts:

            Please see attached affidavit.

         _ Continued on the attached sheet.

                                                                                       /s/
                                                                                  Complainant’s signature
  10/9/2020
                                                                               Marcus Valle, Special Agent
      jgu
                                                                                   Printed name and title
 Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone .

 Date:                   October 9, 2020                                 /s/ Autumn D. Spaeth
                                                                                     Judge’s signature

 City and state: Santa Ana, California                              Hon. Autumn D. Spaeth, U.S. Magistrate Judge
                                                                                   Printed name and title
AUSA: Charles Pell (714-338-3542)
  Case 5:20-cr-00210-AB Document 1 Filed 10/09/20 Page 2 of 23 Page ID #:2




                           A F F I D A V I T

     I, Marcus Valle, being duly sworn, declare and state as

follows:
                       I. BACKGROUND OF AFFIANT

     1.    I am a Special Agent (SA) with the U.S. Department of

Labor-Office of Inspector General (DOL-OIG), and have served in

this capacity for seven years. I am presently assigned to the

Los Angeles Regional Office of DOL-OIG.         My responsibilities as

a DOL-OIG Special Agent include investigating unemployment

insurance fraud, mail fraud, identity theft, as well as other

related crimes.    I am a graduate of the Federal Law Enforcement

Training Center (“FLETC”) in Glynco, Georgia.          As part of the

training provided at FLETC, I successfully completed the Basic

Training course, which included, but was not limited to, courses

in criminal and constitutional law.

     2.    Through my training and experience, including

discussions with other law enforcement officers experienced in

investigating crimes involving unemployment insurance and

benefits fraud, I have become familiar with the methods used by

people who commit benefits fraud offenses.

                        II. PURPOSE OF AFFIDAVIT
     3.    I make this affidavit in support of an support of a

criminal complaint against, and arrest warrant for, Cara Marie

KIRK-CONNELL (year of birth: 1988) for violations of Title 18,

United States Code, Sections 1029(a)(2) (Fraud and related

activity in connection with access devices); 1028A(a)(1)

(Aggravated identity theft); and 1341 (Frauds and swindles).

                                     1
  Case 5:20-cr-00210-AB Document 1 Filed 10/09/20 Page 3 of 23 Page ID #:3




     4.    The facts set forth in this affidavit are based upon

my personal observations, my review of the documents and records

discussed herein, my training and experience, and information

obtained from other agents and witnesses.         This affidavit is

intended to show merely that there is sufficient probable cause

for the requested warrants and does not purport to set forth all

of my knowledge of or investigation into this matter.           Unless

specifically indicated otherwise, all conversations and

statements described in this affidavit are related in substance

and in part only.

                    III. SUMMARY OF PROBABLE CAUSE

     5.    The U.S. DOL-OIG, United States Internal Revenue

Service, Criminal Investigations (IRS-CI), the United States

Postal Inspection Service (USPIS), and the California Employment

Development Department (EDD) are investigating a fraudulent

scheme in which perpetrators fraudulently apply for and obtain

unemployment insurance (UI) benefits under the Pandemic

Unemployment Assistance (PUA) provisions of the federal CARES

Act, a provision that is designed to help unemployed individuals

obtain UI benefits as part of the nation’s response to the

economic harms caused by the COVID-19 pandemic.

     6.    As set forth in greater detail below, in September

2020, local law enforcement arrested KIRK-CONNELL and discovered

that she had in her possession multiple credit/debit cards in

the names of other people issued by California EDD.           Search

warrants of KIRK-CONNELL’s hotel room and storage locations

revealed documents containing identification information for
                                     2
  Case 5:20-cr-00210-AB Document 1 Filed 10/09/20 Page 4 of 23 Page ID #:4




more than 50 people.     When interviewed, KIRK-CONNELL confessed

that she had used identity information of other people to apply

for unemployment benefits in their names, which resulted in her

receiving many EDD cards in other identities from the state of

California.
     7.    Subsequent investigation uncovered that KIRK-CONNELL

had used identity information of approximately 50 people to

apply for and receive cards in those people’s names with more

than $500,000 in COVID-related unemployment benefits from

California’s EDD program, of which almost $270,000 had already

been spent.

                   IV. STATEMENT OF PROBABLE CAUSE

     A.    Background on Unemployment Insurance Benefits

     8.    Since 1935, The U.S. Department of Labor’s UI program

has provided unemployment benefits to eligible workers who

become unemployed through no fault of their own.          This program

ensures that at least a significant portion of the necessities

of life -- most notably food, shelter, and clothing -- are met

on a weekly basis while the worker seeks employment.           UI

beneficiaries who meet the requirements of the applicable state

law are eligible for this temporary financial assistance.            Each

state administers a separate UI program within the guidelines

established by Federal law.      In the state of California, EDD

administers the UI program for residents and others physically

performing work activities in California.

     9.    Generally speaking, regular UI claimants must be:

(1) unemployed through no fault of their own; (2) able and

                                     3
  Case 5:20-cr-00210-AB Document 1 Filed 10/09/20 Page 5 of 23 Page ID #:5




available for work; (3) willing to accept suitable work; and

(4) actively seeking work.

     B.    Pandemic Unemployment Assistance under the federal

           CARES Act

     10.   On March 13, 2020, the President of the United States

declared COVID-19 an emergency under the Robert T. Stafford

Disaster Relief and Emergency Assistance Act.          As a result,

Congress passed the Coronavirus Aid, Relief, and Economic

Security Act (CARES Act), which the President signed into law on

March 27, 2020.    The CARES Act provides over $2 trillion in

economic relief protections to the American people for the

public health and economic impacts of COVID-19.

     11.   Prior to the enactment of the CARES Act, to be

eligible for UI administered by EDD, a person must have been

employed and worked in California and received at least a

certain amount of wages from an employer in the 18 months

preceding his/her UI benefits claim.        Because of this

requirement, self-employed workers, independent contractors, and

employees with insufficient earnings were not eligible to

receive regular UI benefits.

     12.   The CARES Act established a new program – Pandemic

Unemployment Assistance (PUA) -- to provide unemployment

benefits during the COVID-19 pandemic to people who do not

qualify for regular unemployment insurance benefits including

business owners, self-employed workers, independent contractors,

and those with a limited work history who are out of business or

have significantly reduced their services as a direct result of

                                     4
  Case 5:20-cr-00210-AB Document 1 Filed 10/09/20 Page 6 of 23 Page ID #:6




the pandemic.    UI benefits provided under the PUA program are

sometimes referred to as PUA benefits.

     13.   Under the PUA provisions of the CARES Act, a person

who is a business owner, self-employed worker, independent

contractor, or gig worker can qualify for PUA benefits

administered by EDD if s/he previously performed such work in

California and is unemployed, partially unemployed, unable to

work, or unavailable to work due to a COVID-19-related reason.1

Examples of non-business-owner occupations that may qualify a

person for PUA benefits are realtor, barber, hairstylist,

freelance photographer, construction handyman/woman, gardener,

and ride-share driver.2

     14.   California EDD began accepting applications for PUA


     1 COVID-19 related reasons for being out of work include:
being diagnosed with COVID-19 or experiencing symptoms of COVID-
19 and seeking a medical diagnosis; being unable to work because
a health care provider advised self-quarantining due to concerns
related to COVID-19; having a household member who has been
diagnosed with COVID-19; providing care for a family or
household member who has been diagnosed with COVID-19; having
primary caregiving responsibility for a child or other household
member who is unable to attend school or another facility that
is closed as a direct result of the COVID-19 and the school or
facility care is required for the claimant to work; becoming the
breadwinner or major support for a household because the head of
household died due to COVID-19; the claimant has quit his/her
job due to COVID-19; the place of employment has closed due to
COVID-19; a job that the claimant was scheduled to start is no
longer available due to the COVID-19 public health emergency; or
the place of employment is inaccessible due to the COVID-19
public health emergency.
     2 To be eligible, such person must also not be participating
in the UI Elective Coverage program. Under the provisions of
the California Unemployment Insurance Code (CUIC), employers may
elect UI and State Disability Insurance (SDI) or only Disability
Insurance (DI) coverage for themselves. Self-employed
individuals, who are not employers, may only elect SDI coverage
for themselves.
                                     5
  Case 5:20-cr-00210-AB Document 1 Filed 10/09/20 Page 7 of 23 Page ID #:7




benefits on or about April 28, 2020.        To make benefits available

as quickly as possible, payments are issued in phases.           If a

claimant qualifies for PUA benefits, the minimum payments are as

follows based on the claim’s start date:

           Phase 1: For claims with start dates from February 2
           to March 28, 2020, $167 per week for each week the

           claimant is unemployed due to COVID-19.

           Phase 2: For claims with start dates from March 29 to

           July 25, 2020, $167 plus $600 per week for each week

           the claimant is unemployed due to COVID-19.

           Phase 3: For claims with start dates from July 26 to

           December 26, 2020, $167 per week for each week the

           claimant is unemployed due to COVID-19.

     15.   PUA applicants may be eligible for more than the

minimum weekly benefit amount of $167 if their annual income for

2019 reported on the PUA application meets a minimum threshold.

     16.   A UI claimant can usually collect 26 weeks of regular

state UI benefits.     The CARES Act provides for additional

Pandemic Emergency Unemployment Compensation (PEUC), which

provides up to 13 weeks of additional payments, for a total of

39 weeks of benefits.     PEUC is available to persons who were or

are fully or partially unemployed at any time between from March

29 through December 26, 2020.       Persons with a regular UI claim,

a PUA claim or a PEUC extension filed between March 29 and July

25, 2020, also receive Federal Pandemic Unemployment

Compensation (“FPUC”), which is the extra $600 per week.

     17.   Persons applying for PUA benefits do not need to

                                     6
  Case 5:20-cr-00210-AB Document 1 Filed 10/09/20 Page 8 of 23 Page ID #:8




submit any supporting documents to the EDD with their

applications.       Claimants enter their total income for the 2019

calendar year on the application.        The stated income will be

used to pay the minimum benefits of $167 per week.           EDD may

request documentation to provide proof of the stated income. 3           If

the income information provided by the PUA claimant meets an

annual earnings threshold of $17,368 or more, the EDD will work

as quickly as possible to verify the claimant’s income using

other resources available to EDD in order to increase the PUA

weekly benefit amount.

        18.    Like regular UI claims, PUA claims can be filed

online.       When an individual files a PUA claim online, EDD

automatically maintains certain information regarding the filing

of the claim.      This information includes the date and time the

claim was submitted, the name of the person for whom the claim

was filed, and the IP address of the computer, or ISP account,

that was used to file the claim.

        19.    A PUA claimant must answer various questions to

establish his/her eligibility for PUA benefits.          The claimant

must provide his/her name, Social Security Number, and mailing

address.      The claimant must also identify a qualifying

occupational status and COVID-19 related reason for being out of

work.

        20.    After it accepts a UI claim, including a claim

submitted pursuant to the PUA program, EDD typically deposits UI

        3
       In general, EDD accepts items such as an annual tax
return, 1099 forms, W-2s, and pay stubs as proof of income.
                                     7
  Case 5:20-cr-00210-AB Document 1 Filed 10/09/20 Page 9 of 23 Page ID #:9




funds every two weeks to an EBP debit card administered by the

BofA, which the claimant can use to pay for his/her expenses.

The EBP card is sent via the U.S. Postal Service to the claimant

at the address the claimant provides in their UI claim.

Claimants can activate their debit card over the phone or

online.

     21.   When receiving regular UI benefits, a claimant must

complete a Continued Claim Form (DE 4581) and certify every two

weeks, under penalty of perjury, that he/she remains unemployed

and eligible to receive UI benefits.        EDD authorizes and

deposits payment to the EBP debit card after it receives the

Continued Claim Form.     At present, weekly PUA benefits typically

range from $40 to $450.      In order to receive the maximum weekly

benefit of $450, a claimant must have earned $11,674.01 or more

in the highest quarter of the claimant's base employment period.

     22.   The submission of the PUA claims cause mailings to the

addresses provided on the claims, including mailings of

Electronic Benefit Payment (EBP) debit cards administered by

Bank of America (BofA)that are used to access the fraudulently

obtained UI benefits.     The co-schemers and their associates, use

the EBP debit cards to withdraw the fraudulently obtained UI

benefits by making cash withdrawals at Automated Teller Machines

and point of sale (POS) purchases at merchants across the United

States.

     23.   Based on my training and experience, I know that

individuals scheming to fraudulently obtain UI benefits

generally follow recognizable patterns, including, among other

                                     8
 Case 5:20-cr-00210-AB Document 1 Filed 10/09/20 Page 10 of 23 Page ID #:10




indicia:

           a.    Co-schemers commonly buy or outright steal the

identities of other people to file for fraudulent UI benefits in

the ID-theft victims’ names and then collect the UI funds. Co-

schemers commonly withdraw UI benefits via ATMs or make POS

purchases at merchants for goods and services.

           b.    Using addresses the schemers control as the

addresses submitted to EDD for the claims so that EBP debit

cards and other EDD correspondence will be mailed to these

addresses and thus be accessible to the schemers.

           c.    Submitting multiple UI claims from the same IP

address for multiple claimants.       These claims are sometimes

submitted on the same day close in time.

           d.    Failing to provide a phone number for provide a

wrong number on multiple UI claims so it may be difficult to

reach the identity holder.

     C.    KIRK-CONNELL’s arrest in September 2020 by local law
           enforcement and subsequent confession

     24.   On or about September 11, 2020, Murrieta Police

Department Detective Jeremy Meadows informed me that KIRK-

CONNELL (who was a probationer on Post Release Community

Supervision (PRCS)4) had just been arrested in the city of

     4 PRCS is a form of supervision provided to an offender who
has been released from a California Department of Corrections
and Rehabilitation (CDCR) institution to the jurisdiction of a
county agency, pursuant to the Post Release Community
Supervision Act of 2011. California Penal Code Section 3451
states that all persons released from prison on or after October
1, 2011, after serving a prison term for a felony and, if
eligible, upon release from prison shall be subject to
                                     9
 Case 5:20-cr-00210-AB Document 1 Filed 10/09/20 Page 11 of 23 Page ID #:11




Murrieta, California,5 on an outstanding state warrant and for

other charges.6    I then obtained the police reports, evidence,

and related items from Murrieta PD, which I reviewed and from

which I know the following:

     25.    On September 10, 2020, Murrieta PD conducted a traffic

stop of a vehicle bearing California license plate XXXX780.

That vehicle was registered to KIRK-CONNELL, but was being

driven by her boyfriend R.A.       Officers determined that R.A. was

on parole and also had three active felony warrants for his

arrest.    Murrieta PD officers placed R.A. under arrest and

conducted a parole search of the vehicle.         During the search of

the vehicle, the following items were discovered inside:

            a.    A .40 caliber handgun and ammunition;

            b.    Narcotics;

            c.    Numerous items and forms with other individuals

Personally Identifiable Information (PII);

            d.    Four EDD EBP debit cards in the names of Y.Y.,

M.T., E.L., and A.G.;


supervision provided by a county agency. Once released to PRCS,
the offender is discharged from CDCR which no longer has
jurisdiction of the offender. KIRK-CONNELL’s PRCS conditions
included the following among other things: (1) obey all laws,
ordinances, and court orders and (2) submit to an immediate
search and seizure of your person and property, including any
and all residences, premises, storage, unit, containers or
vehicles accessible to or under your control at any time, by any
law enforcement or Probation officer, with or without a warrant
and with or without reasonable cause.
     5 Murrieta is located in Riverside County, which is one of
the counties within the Central District of California.
     6 According to the Murrieta PD report, KIRK-CONNELL had a
“no bail” felony warrant under California Penal Code § 3455
(violation of term of probation).
                                    10
 Case 5:20-cr-00210-AB Document 1 Filed 10/09/20 Page 12 of 23 Page ID #:12




            e.   Approximately $28,000 in U.S. currency;

            f.   Documentation from Life Storage relating to

storage unit 1065; and

            g.   A storage unit key.

     26.    The vehicle was then impounded.

     27.    On September 10, 2020, a records check by Murrieta PD

revealed that KIRK-CONNELL was on PRCS and had an outstanding

warrant for her arrest.

     28.    On September 10, 2020, Det. Meadows sought a warrant

to install a tracking device on KIRK-CONNELL’s vehicle as well

as a search warrant for units 1065 and 1162 at Life Storage

located in Wildomar, California.         The Honorable James T.

Latting, Judge of the Riverside Superior Court, authorized and

signed those tracking and search warrants, and officers

installed a tracking device on KIRK-CONNELL’s vehicle.

     29.    On September 11, 2020, data from the tracking device

indicated that KIRK-CONNELL’s vehicle was at the Life Storage

location.

            a.   Det. Meadows and patrol officers responded to

that location and encountered KIRK-CONNELL inside her vehicle.

            b.   Officers detained KIRK-CONNELL and placed her

under arrest for an outstanding felony warrant.

     30.    Officers then searched KIRK-CONNELL’s vehicle and

found the following items:

            a.   Eight EDD EBP debit cards in the names of others:

                 i.    Card ending in 5412 in the name of K.M.

                 ii.   Card ending in 6127 in the name of S.H.

                                    11
 Case 5:20-cr-00210-AB Document 1 Filed 10/09/20 Page 13 of 23 Page ID #:13




                 iii. Card ending in 8441 in the name of A.B.

                 iv.     Card ending in 6775 in the name of R.M.

                 v.      Card ending in 7443 in the name of J.G.

                 vi.     Card ending in 6660 in the name of S.S.

                 vii. Card ending in 3047 in the name of C.J.

                 viii.        Card ending in 2579 in the name of E.H.

           b.    One EDD EBP debit card in her name.

           c.    BofA ATM receipts showing numerous cash

withdrawals conducted on September 11, 2020, at a BofA ATM

located on Clinton Keith Rd. in the City of Murrieta, which

totaled approximately $5,400 and included withdrawals relating

to debit cards in the names of K.M. (card ending in 5412) and

S.H. (card ending 6127).

           d.    $5,607 in U.S. currency.

           e.    Two Samsung cell phones.

           f.    Two hotel room keys.

           g.    An Arizona driver’s license in the name of C.R.

           h.    A key to storage unit 1162 at Life Storage.

     31.   After KIRK-CONNELL was arrested, she was transported

to the Murrieta PD station.      After being read her Miranda

rights, KIRK-CONNELL agreed to speak to Det. Meadows, who then

conducted an audio-recorded interview of KIRK-CONNELL.           I

reviewed that recording and the police report of KIRK-CONNELL’s

statement, from which I learned the following:

           a.    KIRK-CONNELL confirmed her boyfriend was R.A.,

who had been driving her vehicle when he was arrested.

           b.    KIRK-CONNELL admitted to filing fraudulent UI

                                    12
 Case 5:20-cr-00210-AB Document 1 Filed 10/09/20 Page 14 of 23 Page ID #:14




benefit claims with EDD by using personal identification

information from stolen identities, as well as loaned social

security numbers from friends and associates.

           c.    KIRK-CONNELL knew people who accessed the “dark

web” to purchase PII that KIRK-CONNELL then used to file

fraudulent UI claims with EDD.

           d.    KIRK-CONNELL acknowledged having limited

employment history and admitted to also filing a fraudulent UI

claim in her own name.

           e.    KIRK-CONNELL also assisted R.A. in filing a UI

claim in his name.

           f.    KIRK-CONNELL said she also helped other people

apply for EDD benefits.

           g.    KIRK-CONNELL acknowledged knowing the PII used to

file the fraudulent UI claims belonged to real people who had

not filed for UI benefits with EDD and were unaware of such

claims being filed in their names.

           h.    Once the fraudulent claims were filed and KIRK-

CONNELL received the debit cards, she would activate the debit

card by creating a PIN number of her choice that she later used

to make cash withdraws from the cards.

           i.     KIRK-CONNELL admitted to keeping records

relating to her identity theft scheme in her hotel room.

           j.    KIRK-CONNELL admitted to using the some EDD EBP

debit cards she possessed at the time of her arrest to withdraw

cash at a BofA ATM earlier that day.

           k.    KIRK-CONNELL believed some of the money possessed

                                    13
 Case 5:20-cr-00210-AB Document 1 Filed 10/09/20 Page 15 of 23 Page ID #:15




by R.A. derived from her fraudulent EDD scheme.

           l.    KIRK-CONNELL suggested there were others involved

in the EDD scheme but was reluctant to disclose their names for

fear of getting them in trouble.

           m.    KIRK-CONNELL admitted to possessing an Arizona

driver’s license in the name of C.R., claiming C.R. was a friend

that looked like her.

           n.    KIRK-CONNELL admitted to using the Arizona

driver’s license in the name of C.R. to open storage unit 1162,

which she said she did because she did not want to open the

storage unit in her name because she was on PRCS and wanted.

           o.    KIRK-CONNELL stated that she had watched “You

Tube” videos that instructed how to commit EDD fraud.

     D.    Storage unit numbers 1065 and 1162

     32.   On September 10, 2020, Murrieta detectives spoke to

the staff at Life Storage located in Wildomar, California, who

confirmed that the key located in the vehicle driven by R.A.

(discussed above) opened storage unit no. 1065.

           a.    The staff also told the detectives that a female

claiming to be C.R. (the identity on the Arizona driver’s

license that KIRK-CONNELL had with her when arrested) had just

called.

           b.    The staff reported that the caller ID associated

with the phone number ending in 7448 from that call showed “Cara

Kirkconnell” as the caller.

           c.    The detectives conducted a records check for that

phone number ending in 7448 and discovered that it was

                                    14
 Case 5:20-cr-00210-AB Document 1 Filed 10/09/20 Page 16 of 23 Page ID #:16




registered to KIRK-CONNELL.

           d.      The detectives showed KIRK-CONNELL’s driver’s

license photograph to the staff at the storage location, who

confirmed that KIRK-CONNELL was the female who had opened the

account for storage unit no. 1162 in the name of C.R.

     E.    KIRK-CONNELL’s hotel room

     33.   In or about September 2020, I received and reviewed a

copy of a hotel folio from Home2 Suites by Hilton, in Temecula,

California.     From that review, I know the following:

     34.   KIRK-CONNELL rented room #315 at that hotel in her

name from September 7 to 9, 2020, and used a visa ending in 6127

to pay for it.

     35.   The same room at that hotel (Room #315) was rented in

the name of C.P. starting on September 10, 2020, with KIRK-

CONNELL listed as a second guest in the room.          A visa ending in

5412 to pay for it.

     36.   As detailed below, the credit card ending in 6127

corresponded to the fraudulently obtained EDD card in the

identity of S.H., which is one of the EDD cards KIRK-CONNELL had

with her when she was arrested on September 11, 2020.

     F.    Evidence seized from KIRK-CONNELL’s vehicle and the

           searches of KIRK-CONNELL’s hotel room and storage

           units

     37.   In late September 2020, I visited the Murrieta PD and

took possession of evidence related to KIRK-CONNELL’s identity

theft/UI fraud scheme.      That evidence included items seized from

KIRK-CONNELL’s person, vehicle, hotel room, and storage units

                                    15
 Case 5:20-cr-00210-AB Document 1 Filed 10/09/20 Page 17 of 23 Page ID #:17




1065 and 1162, including digital devices.

     38.   Based upon my review of that evidence, I discovered

that the following was seized during those searches:

           a.    Eight EDD EBP debit cards in the names of others

from KIRK-CONNELL’s vehicle when she was arrested on September

11, 2020 (listed above).

           b.    Four EDD EBP debit cards in the names of others

from KIRK-CONNELL’s vehicle when her boyfriend R.A. was arrested

driving it on September 10, 2020;

           c.    Four bank credit/debit cards in the names of

Y.K., A.L., M.V., and M.F. (in storage unit no. 1162).

           d.    Two Arizona driver’s licenses in the names of

C.R. and J.M.

           e.    Three California driver’s licenses in the names

of Y.K., T.D., and V.V.

           f.    One U.S. Employment Authorization card in the

name of E.G.

           g.    Envelopes mailed from EDD;

           h.    Numerous notepads, notebooks, and similar

journals containing PII, EDD account numbers, emails, addresses,

login information to include passwords, and account balances.

           i.    Handwritten rosters tracking the following with

the respect to the EDD scheme:

                 i.    Filed and pending UI claims with EDD.

                 ii.   PII used to file UI claims.

                 iii. Addresses used to mail EBP debit cards.



                                    16
 Case 5:20-cr-00210-AB Document 1 Filed 10/09/20 Page 18 of 23 Page ID #:18




     G.    Research re: EDD cards seized from KIRK-CONNELL

     39.   On September 30, 2020, a BofA investigator informed me

that at least two of the seven EBP debit cards KIRK-CONNELL

possessed at the time of her arrest were used to pay for goods

or services on at least four occasions between August 31, 2020,

and September 11, 2020, at the following POS terminals for the

following amounts:

           a.    Card ending in 5412 in the name of K.M. August

31, 2020, for $519.29 at Wal-Mart in Murrieta, California.

           b.    Card ending in 5412 on September 1, 2020, for

$422.69 and $232.74 at Wal-Mart in Murrieta, California.

           c.    Card ending in 6127 in the name of S.H. on

September 11, 2020, for $364.79 at Home to Suites by Hilton in

Temecula, California.

     40.   I obtained copies of three receipts and surveillance

photographs from Wal-Mart, from which I discovered:

           a.    On or about August 31, 2020, a Caucasian female

fitting the physical description of KIRK-CONNELL made a purchase

for $519.29 at Wal-Mart in Murrieta, California.

           b.    On or about September 1, 2020, a Caucasian female

fitting the physical description of KIRK-CONNELL made two

purchases in the amounts of $422.69 and $232.74 at Wal-Mart in

Murrieta, California.

     H.    Identity theft victim K.M.

     41.   As noted above, one of the EDD cards that KIRK-CONNELL

had with her when she was arrested was in the name of K.M.

     42.   Based on my review of records provided to me by EDD, I

                                    17
 Case 5:20-cr-00210-AB Document 1 Filed 10/09/20 Page 19 of 23 Page ID #:19




know the following:

           a.    On August 10, 2020, a PUA claim was filed with

EDD stating that the claimant K.M. was unemployed because of the

COVID 19 pandemic.

           b.    The PUA application contained K.M.’s name, DOB,

SSN, and alleged that she was a self-employed auto detailer.

           c.    The claim utilized a mailing address in Temecula,

California.

           d.    The filing of the PUA claim triggered a EBP debit

card ending in 5412 to be generated in the name of K.M.

     43.   On September 30, 2020, I interviewed K.M. by telephone

about the PUA claim that had been filed in his name.           During

that interview, K.M. told me the following:

           a.    K.M. is retired from working at a Chinese

restaurant no longer in business, which was previously located

in Riverside, California.

           b.    K.M. confirmed that the DOB and SSN provided on

the PUA claim in her name belonged to her.

           c.    K.M. had never been employed as an auto detailer.

           d.    K.M. never lived in Temecula, California.

           e.    K.M. never filed a PUA claim with EDD and did not

authorize anyone to file a claim in her name.

     I.    Identity theft victim S.H.

     44.   As noted above, one of the EDD cards that KIRK-CONNELL

had with her when she was arrested was in the name of S.H.

     45.   Based on my review of records provided to me by EDD, I

know the following:

                                    18
 Case 5:20-cr-00210-AB Document 1 Filed 10/09/20 Page 20 of 23 Page ID #:20




             a.   On August 4, 2020, a PUA claim was filed with EDD

stating that the claimant S.H. was unemployed because of the

COVID 19 pandemic.

             b.   The PUA application contained S.H.’s name, DOB,

SSN, and alleged that he was a self-employed nail technician.

             c.   The claim utilized a mailing address in Lake

Elsinore, California.

             d.   The filing of the PUA claim triggered an EBP

debit card ending in 6127 to be generated in the name of S.H.

       46.   On October 6, 2020, IRS-CI SA Errol Watson interviewed

S.H. regarding the PUA claim that had been filed in his name.

During that interview, S.H. provided the following information:

             a.   S.H. is retired and did not file any claims with

EDD.

             b.   After being shown a photo of KIRK-CONNELL and

R.A., S.H. denied recognizing or knowing either of them.

             c.   S.H. did not give permission to anyone to use his

identity information.

       J.    Other identities from cards seized from KIRK-CONNELL

       47.   Between September 30, 2020 and October 6, 2020, I

reviewed a sampling of queries from a law enforcement database

relating to possible identity theft victims C.J., R.M., and

J.G., which were some of the cards found in KIRK-CONNELL’s

possession when she was arrested on September 11, 2020. The

results revealed the following:

             a.   C.J. appears have been incarcerated in the

custody of the Riverside County Sheriff’s Department since

                                    19
 Case 5:20-cr-00210-AB Document 1 Filed 10/09/20 Page 21 of 23 Page ID #:21




February 18, 2020.7

           b.    R.H appears to reside and work in the State of

Nevada and does not appear to have any work or residential

history in California.

           c.    J.G. appears to reside and work in the State of

Idaho or Nevada and does not appear to have any work or

residential history in California.

     K.    Analysis of PII seized from KIRK-CONNELL and inside

           her hotel room and storage locations

     48.   As discussed above, searches were conducted of the

hotel room and storage location that KIRK-CONNELL was using.            I

reviewed the evidence seized from those locations, including

notebooks and random sheets containing PII.

     49.   From those items, I was able to identify more than 50

identities.

     50.   I provided that identity information to California EDD

Criminal Investigator Daniel Schmidt, who researched whether

those identities had been used to file for PUA claims with EDD,

and provided me the following information:

           a.    Approximately 54 PUA claims had been filed in

those identities with EDD, and EDD cards had been issued in the

names of those individuals and mailed to them.

           b.    The amount of EDD funds loaded on those EDD cards

totaled approximately $534,149.

     7 The PUA claim for C.J. was filed with EDD on July 17,
2020, which would have made C.J. ineligible for UI benefits
since he was incarcerated at the time and not available and
willing to work.
                                    20
 Case 5:20-cr-00210-AB Document 1 Filed 10/09/20 Page 22 of 23 Page ID #:22




             c.   Of that amount, approximately $269,208 had been

spent.

             d.    Most of the applications corresponding to the

eight EDD cards found with KIRK-CONNELL when she was arrested

were filed during July and August 2020.

             e.   KIRK-CONNELL filed the claim with EDD in her own

name on or about May 28, 2020.

     L.      KIRK-CONNELL’s criminal history

     51.     I obtained and reviewed KIRK-CONNELL’s rap sheet,

which lists her criminal history.        From that review, I know the

following:

     52.     KIRK-CONNELL is a convicted felon with a criminal

history dating back to 2006, which includes multiple probation

violations.

     53.     Her criminal history includes 2006 and 2007

convictions for driving under the influence; a 2008 conviction

for inflicting corporal injury on a spouse or cohabitant and

misdemeanor vandalism; a 2011 conviction for receiving stolen

property; a 2012 conviction for possession and purchase of

narcotics/controlled substance, transportation and sell of

narcotics/controlled substance, child cruelty, fleeing while on

bond; a 2014 conviction for DUI and grand theft of access cards;

a 2015 conviction for burglary; a 2017 conviction for possession

of ID of 10+ persons with intent to defraud; and a 2018

conviction for use of an ID with intent to defraud.

                              V. CONCLUSION

     54.     Based on the information set forth above, there is

                                    21
 Case 5:20-cr-00210-AB Document 1 Filed 10/09/20 Page 23 of 23 Page ID #:23




probable cause to believe that CARA MARIE KIRK-CONNELL violated

Title 18, United States Code, Sections 1029(a)(2) (access device

fraud), 1028(A)(a)(1) (aggravated identity theft), and 1341

(mail fraud).


Attested to by the applicant in
accordance with the requirements
of Fed. R. Crim. P. 4.1 by
telephone on this ____
                   9   day of
October 2020.



    /s/ Autumn D. Spaeth
HONORABLE AUTUMN D. SPAETH
UNITED STATES MAGISTRATE JUDGE




                                    22
